Opinion issued June 5, 2008                                               














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00546-CR
____________

JAMES DEAUNDRE DOUGLAS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 339th District Court 
Harris County, Texas
Trial Court Cause No. 1081807



 
MEMORANDUM  OPINION
          Appellant, James Deaundre Douglas, pleaded guilty to the offense of
aggravated  robbery without an agreed recommendation as to punishment and the trial
court ordered a pre-sentence investigation.  After a pre-sentence investigation
hearing, the trial court sentenced appellant to confinement for 25 years.  Appellant
gave written notice of appeal.  The trial court’s certification of appellant’s right of
appeal states that appellant has the right of appeal.  
          Appellant’s counsel on appeal has filed a brief stating that the record presents
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396,(1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App. 1978). 
          Counsel represents that he has served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  Having reviewed the
record and counsel’s brief, we agree that the appeal is frivolous and without merit and
that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d 824, 826-27(Tex.
Crim. App. 2005).  
          We affirm the judgment of the trial court.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).